UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7010



ALBERT MOSLEY,

                                            Plaintiff - Appellant,

          versus


RICHLAND COUNTY DETENTION CENTER; JAMES A.
MCCAULLEY,   Director;   SWANSON   COMMISSARY
SERVICE; RICHLAND COUNTY; HARRIETTE HALL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-97-731-3-19BC)


Submitted:   October 23, 1997          Decided:     November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Mosley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his civil rights action. The district court's

dismissal without prejudice is not appealable. See Domino Sugar
Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993). A dismissal without prejudice could be final if "no

amendment [to the complaint] could cure defects in the plaintiff's

case." Id. at 1067. In ascertaining whether a dismissal without
prejudice is reviewable in this court, the court must determine

"whether the plaintiff could save his action by merely amending the

complaint." Id. at 1066-67.

     Appellant could refile this action and timely follow the dis-

trict court's orders regarding change of address and notification

of desire to prosecute the action, and demonstrating that the
action is not repetitive. We dismiss the appeal for lack of juris-

diction because we find the dismissal without prejudice is not

appealable.
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2